United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 March 29, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-10236


UNITED STATES OF AMERICA


                     Plaintiff - Appellee

     v.

ROBERT ANTONY LOEFFEL

                     Defendant - Appellant

_________________________________________________________________

           Appeal from the United States District Court
          for the Northern District of Texas, Fort Worth
                        No. 4:04-CR-133-ALL
_________________________________________________________________


Before KING, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Defendant-appellant Robert Antony Loeffel appeals his

conviction for bank fraud under 18 U.S.C. § 1344 (2000) in

connection with a fraudulent scheme involving proceeds from an

established line of credit with Summit National Bank.      Loeffel

challenges: (1) the district court’s refusal to specifically

instruct the jury that it must find that Loeffel knew his


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                -1-
statements to the bank were false at the time he made them; (2)

the district court’s allowance of an impermissible closing

argument to the jury concerning the timing of Loeffel’s

fraudulent intent; and (3) the sufficiency of the evidence as to

Loeffel’s fraudulent intent submitted at trial to support the

jury’s verdict.     For the following reasons, we AFFIRM Loeffel’s

conviction.

               I.    FACTUAL AND PROCEDURAL BACKGROUND

     On August 18, 2004, a federal grand jury for the Northern

District of Texas returned a one-count indictment against

defendant-appellant Robert Antony Loeffel (“Loeffel”), charging

him with knowingly devising and executing a scheme (1) to defraud

Summit National Bank (“Summit”), a financial institution with

accounts insured by the Federal Deposit Insurance Corporation,

and (2) to obtain moneys, funds, and credits owned by and under

the custody and control of Summit by means of false and

fraudulent pretenses, representations, and promises, in violation

of 18 U.S.C. § 1344.1

     1
         18 U.S.C. § 1344 provides that:

     Whoever knowingly executes, or attempts to execute, a
     scheme or artifice–
          (1) to defraud a financial institution; or
          (2) to obtain any of the moneys, funds, credits,
          assets, securities, or other property owned by, or
          under the custody or control of, a financial
          institution, by means of false or fraudulent
          pretenses, representation, or promises;
     shall be fined not more than $1,000,000 or imprisoned not
     more than 30 years, or both.

                                  -2-
     A jury trial began on October 4, 2004.   According to

evidence presented at trial, Loeffel was employed as an

accountant and general manager of Progressive Tractor Corporation

(“Progressive”), a company involved in the sale and rental of

heavy equipment.   From May of 1998 to August of 2000, Progressive

had an established $2.5 million line of credit with Summit.

Summit required Progressive to submit documentation specifically

identifying the heavy equipment to be purchased before

transferring the necessary funds into Progressive’s checking

account.   Upon purchase, those specific units of heavy equipment

would then be listed as collateral to secure the credit line.

     At approximately 10:22 a.m. on May 12, 2000, Loeffel faxed a

request to Jay Morgan Fry (“Fry”) at Summit for an advance of

$390,000 on the line of credit to purchase two Volvo articulated

dump trucks from American Midwest Equipment Company (“American

Midwest”).   The fax also included the following supporting

documents: (1) an invoice identifying the serial numbers of the

trucks to be purchased from American Midwest and (2) a check from

Progressive’s account made payable to American Midwest in the

amount of $411,665 that was dated May 12, 2000 and signed by

Loeffel.   Upon receipt of this fax, Fry sent Loeffel a security

agreement describing the two trucks,1 which Loeffel promptly

     1
        The indictment incorrectly states that the deal involved
the purchase of three Volvo articulated trucks from American
Midwest. The record exhibits indicate that the discrepancy
probably arose from the invoice that included an additional

                                -3-
signed and faxed back to Fry.   Fry then executed the transfer of

$390,000 into Progressive’s operating account.

     That same day, Loeffel wrote two checks for a combined total

of $371,000 to the Texas Comptroller to cover back taxes owed by

Progressive.2   According to Fry, without Summit’s advance for the

purchase of the trucks, Progressive’s account did not contain

sufficient funds to cover these checks to the Texas Comptroller

for the back taxes.   Fry testified further that Summit would not

have advanced the $390,000 to Progressive on an unsecured basis--

that is, without the assurance that the funds would be used to

purchase the trucks that would in turn serve as collateral for

the loan.   There is no evidence in the record that Loeffel

contacted the bank when he wrote the check to pay the back taxes

with the advanced funds, rather than to purchase the trucks.

     During an audit at Summit in August of 2000, Fry discovered

that the check Loeffel had written to American Midwest for

$411,665 to the purchase the two trucks had never cleared.    Fry

called Loeffel for an explanation, and Loeffel admitted that he

had used the $390,000 advance to cover back taxes instead of

buying the trucks.    According to Fry, during this brief telephone


truck, identified by a separate serial number. It is clear,
however, that Summit’s security agreement with Progressive
included only two of the three trucks purchased from American
Midwest on this occasion.
     2
        According to Loeffel’s testimony, the Texas Comptroller
concluded a tax audit of Progressive in December of 1999 or early
January or February of 2000.

                                 -4-
conversation, Loeffel freely admitted his responsibility and did

not mention the involvement of any other Progressive personnel,

including Progressive’s owner Randy Mathews (“Mathews”).    Loeffel

told Fry that he had anticipated covering the tax liabilities

with money from an account receivable from a company called U.S.

Stone that was supposed to be coming in soon after Summit

advanced the money.   When Progressive failed to collect on the

U.S. Stone account, however, Loeffel never contacted Fry to

inform him that the two trucks had not been purchased with the

funds.

     Loeffel then prepared a written memorandum, dated August 16,

2000, that discussed Progressive’s cash flow problems at the end

of 1999, particularly with respect to collecting on the

outstanding U.S. Stone account.3   He also accepted sole

responsibility for the problem and expressed regret at not

informing Mathews and Fry about the cash shortages and tax

liabilities.   Mathews testified that, although he delegated

responsibility to Loeffel to obtain financing for the trucks, he

never authorized Loeffel to pay the back taxes with those funds.4

     3
        Both Mathews and Fry testified that Fry requested that
Loeffel prepare the memorandum. Loeffel testified, however, that
he did not recall Fry mentioning this during their telephone
conversation and claimed that he first heard about the memorandum
from Mathews. Indeed, Loeffel maintained that he wrote the
memorandum at the behest of Mathews in order to help Mathews
“save face with the bank.” 1 Rawle at 134.
     4
        During cross-examination, Mathews discussed the tax
liability in the following colloquy:

                                -5-
Testifying on his own behalf, Loeffel maintained that at the time

he requested the advance from Summit, he intended to use the

funds to purchase the trucks from American Midwest and wrote the

checks for the tax liability based on information from Mathews

that the money would be forthcoming from U.S. Stone.

      On October 5, 2004, the jury found Loeffel guilty of one

count of bank fraud in violation of 18 U.S.C. § 1344.   Loeffel

moved for a judgment of acquittal or for a new trial on October

12, 2004, which the district court denied on October 25, 2004.

The district court also denied Loeffel’s motion for

reconsideration on November 18, 2004.   On January 24, 2005, the

district court sentenced Loeffel to six months in prison and five

years of supervised release.   He was also ordered to pay

restitution to Summit in the amount of $390,000.   Loeffel filed a



     Q.   Now, you were aware that there was a tax audit; is
          that correct?
     A.   I was aware there was a tax lien, yes.
     Q.   Now, do you remember talking to Robert Loeffel
          about needing to pay those taxes?
     A.   Yes.
     Q.   Do you remember telling him that there was going to
          be a big check from U.S. Stone?
     A.   Yes.   U.S. Stone owed us a rather large sum of
          money. That’s correct.
     Q.   And that money -- to go ahead and pay the taxes
          because that money would cover it.
     A.   I was told that we had the money to pay the taxes.
          It was going to run us short on funds. And I said,
          well, if we can get our U.S. Stone check then
          perhaps we will be okay.
1 Rawle at 106. Mathews noted that the U.S. Stone account was
“in excess of $400,000,” which would have covered the entire
tax liability. Id. at 107.

                                -6-
timely notice of appeal challenging only his conviction.

                          II.   DISCUSSION

     On appeal, Loeffel argues that he lacked the requisite

intent to defraud at the time he made the representation to

Summit about using the funds to purchase the two trucks.   Loeffel

contends that on May 12, at the time of the request to Summit, he

believed a large payment was forthcoming from U.S. Stone that

could be used to pay the back taxes.   When the money from U.S.

Stone did not come in as expected, however, Loeffel admittedly

used the advanced funds from Summit to pay the tax liability

without informing Summit that he was no longer following through

with the purchase of the trucks.

     Loeffel raises three issues for this court’s consideration.

First, he asserts that the district court erroneously refused to

instruct the jury that, for purposes of bank fraud, a

representation is “false” only if it is known to be untrue or is

made with reckless indifference to its truth at the time the

representation is made.   Second, he contends that the district

court compounded this error by allowing the prosecutor to tell

the jury during its closing argument that Loeffel could be

convicted even if he did not have the intent to deceive at the

time of the initial draw request to Summit.   Finally, he argues

that the evidence was insufficient to support his conviction for

bank fraud under 18 U.S.C. § 1344 because the evidence did not



                                 -7-
support a finding that he intended to deceive Summit at the time

he requested the funds.

A.   Requested Jury Instructions

     We afford district courts “substantial latitude in

formulating jury instructions” and review challenges to jury

instructions only for abuse of discretion.    United States v.

Monroe, 178 F.3d 304, 307 (5th Cir. 1999).    A district court’s

refusal to include a specific instruction constitutes reversible

error only if all three of the following conditions are met: (1)

the requested instruction is substantially correct; (2) the

actual charge given to the jury did not substantially cover the

content of the proposed instruction; and (3) the omission of the

instruction would seriously impair the defendant’s ability to

present his defense.    United States v. Jensen, 41 F.3d 946, 953

(5th Cir. 1994).   Accordingly, we will not reverse “if the

court’s charge, viewed in its entirety, is a correct statement of

the law which clearly instructs jurors as to the relevant

principles of law.”    United States v. Hernandez, 92 F.3d 309, 311

(5th Cir. 1999).

     The jury was instructed that “[a] representation is ‘false’

if it is known to be untrue or is made with reckless indifference

as to its truth or falsity.” 1 Rawle at 178.   Loeffel requested

that the phrase “at the time the representation is made” be added

to the end of that sentence in order to emphasize the relevant

time at which Loeffel must have had the requisite fraudulent

                                 -8-
intent to be convicted of bank fraud under 18 U.S.C. § 1344.

Although the judge initially agreed to this change, he later

decided that the phrase, while technically correct, was already

implied in his jury charge, which was substantially identical to

the Fifth Circuit pattern jury instruction for bank fraud.5      See

FIFTH CIRCUIT PATTERN JURY INSTRUCTIONS § 2.61 (West 2001) (“A

representation is ‘false’ if it is known to be untrue or is made

with reckless indifference as to its truth or falsity.”); see

also Hernandez, 92 F.3d at 311 (finding no abuse of discretion

where the requested instruction was technically “a correct

statement of the law” but already “adequately covered by the

charge given to the jury”).     Indeed, this circuit has previously

accepted this definition of “false statement” in the context of

jury instructions for a bank fraud case under 18 U.S.C. § 1344

without the proposed modification.      See United States v. Dillman,

15 F.3d 384, 392 (5th Cir. 1994); United States v. Gunter, 876
F.2d 1113, 1120 (5th Cir. 1989).

     Moreover, the jury instruction used in this case did not

impair Loeffel’s ability to present his defense to the bank fraud

charge.   Loeffel consistently maintained that he intended to

     5
        The judge specifically stated: “Whether it’s in or out,
it’s implied. I’m going to take it out since I’ve studied the
pattern jury charge and it’s not in there, and I’m not going to
put it in there.” 1 Rawle at 159. Although the pattern jury
instructions are not conclusively correct, this court encourages
their use and considers them a useful guide in fashioning
accurate and consistent instructions. See United States v.
Tomblin, 46 F.3d 1369, 1380 n.16 (5th Cir. 1995).

                                  -9-
purchase the trucks at the time of the fax to Summit because of

his expectation that the money from U.S. Stone was forthcoming to

cover the back taxes.   Given the relatively uncomplicated nature

of this case, we presume that the jury was able to follow the

instructions and apply the correct legal standard.    See United

States v. Levine, 80 F.3d 129, 136 (5th Cir. 1996) (“The jury is

presumed to have followed the court’s instructions.”).

Therefore, we conclude that the district court did not abuse its

discretion by refusing to give the requested jury instruction.

B.   Prosecutorial Closing Argument

     Loeffel next contends that the failure to give the requested

instruction was exacerbated when the district court allowed the

government to misstate the law during its closing argument.

During his rebuttal argument, the prosecutor stated that

“[w]hether you believe [Loeffel] intended to deceive Summit at

10:22 in the morning on May 12 of 2000 or form[ed] the intent

later that day or later that month or through July” before being

interrupted by Loeffel’s objection that this was a “misstatement

of the law.” 1 Rawle at 169.   Rather than expressly ruling on the

objection, the district court made the following remark: “I’m

going to give the jury the instructions on the law, and they’ll

be guided by the legal instructions I give them.”    Id.   As we

previously stated, the actual jury instructions given in this

case did not constitute reversible error.

     This court applies a two-step analysis in reviewing a claim

                                -10-
of prosecutorial misconduct.    United States v. Insaulgarat, 378
F.3d 456, 461 (5th Cir. 2004), cert. denied, 543 U.S. 1013

(2004).   First, we must determine whether the prosecutor’s

comment was improper when viewed in context.   Id. (citing United

States v. Washington, 44 F.3d 1271, 1278 (5th Cir. 1995)).     If an

improper remark was made, we consider three factors when deciding

whether to reverse a conviction based on improper prosecutorial

argument: (1) the magnitude of the prejudicial effect of the

statements; (2) the efficacy of any curative instruction; and (3)

the strength of the evidence of the defendant’s guilt.    Id.;

Levine, 80 F.3d at 135.   “The determinative question is whether

the prosecutor’s remarks cast serious doubt on the correctness of

the jury’s verdict.”   Insaulgarat, 378 F.3d at 461 (quoting

United States v. Iredia, 866 F.2d 114, 117 (5th Cir. 1989)).

     Although the prosecutor did not complete his remark, given

the government’s concession that it had to prove intent to

defraud at the time Loeffel made the statements to the bank, the

prosecutor’s argument was improper to the extent it attempted to

convey to the jury that it could still convict Loeffel even if he

formed the fraudulent intent after the draw request.     See United

States v. Shah, 44 F.3d 285, 294 n.16 (5th Cir. 1995) (“The

relevant facts must be false when the statement is made, not

before or after that time.”).   When viewed in the context of the

strength of the circumstantial evidence of Loeffel’s intent at



                                -11-
the time of the request6 and the efficacy of the judge’s

immediate curative statement,7 however, we conclude that the

remark neither prejudiced Loeffel’s right to a fair trial nor

cast serious doubt on the correctness of the jury’s verdict.    See

United States v. Ramirez-Velasquez, 322 F.3d 868, 874 (5th Cir.

2003) (noting that “prosecutorial remarks alone rarely are

sufficient to warrant reversal”).

C.   Sufficiency of the Evidence

     Finally, Loeffel argues that the evidence was insufficient

to support his conviction for bank fraud under 18 U.S.C. § 1344

because the evidence did not prove beyond a reasonable doubt that

he intended to deceive Summit at the time he requested the

$390,000.   He argues that the intent to deceive must exist at the

time the representations are made.    We review jury verdicts with


     6
        Although Loeffel insists that he intended to use the
funds to purchase the trucks at the time of the draw request, the
evidence adduced at trial amply demonstrated that he was aware of
the outstanding tax liability before the draw request and
actually wrote two checks to the Texas Comptroller on the same
day he received the advance from Summit. Moreover, according to
Fry’s testimony, Progressive’s account did not have adequate
funds to cover the tax liability until it received the advance on
May 12. It is well established that circumstantial evidence can
support an inference of criminal intent. See United States v.
Stevenson, 126 F.3d 662, 665 (5th Cir. 1997); United States v.
Restivo, 8 F.3d 274, 280-81 (5th Cir. 1993).
     7
        During his charge, the judge also expressly informed the
jury of its “duty to base [its] verdict solely upon the evidence
received during the trial and the law as given and explained to
[it] by the Court.” 1 Rawle at 171. The judge also reminded the
jury that “[w]hat the lawyers say is not binding upon [it].” Id.
at 172.

                               -12-
great deference and evaluate the evidence in the light most

favorable to the verdict, giving the government the benefit of

all reasonable inferences and credibility choices.8   United

States v. McCauley, 253 F.3d 815, 818 (5th Cir. 2001).     “The

evidence is sufficient to support a guilty verdict if a rational

jury could have found the essential elements of the crime beyond

a reasonable doubt.”    United States v. Dupre, 117 F.3d 810, 818

(5th Cir. 1997); see also United States v. Anderson, 174 F.3d
515, 522 (5th Cir. 1999).   Moreover, the jury is free to choose

among reasonable constructions of the evidence, and the evidence

need not exclude every reasonable hypothesis of innocence or be

wholly inconsistent with every conclusion except that of guilt to

sustain a conviction.   Anderson, 174 F.3d at 522; see also United

States v. Bell, 678 F.2d 547, 549 (5th Cir. Unit B 1982) (en

banc), aff’d, 462 U.S. 356 (1983).

     In order to establish the elements of bank fraud, the

government must prove beyond a reasonable doubt that the

defendant “knowingly executed or attempted to execute a scheme or

artifice 1) to defraud a financial institution or 2) to obtain

any property owned by, or under the custody or control of a

financial institution by means of false or fraudulent pretenses,

     8
        This standard of review applies here because, although
Loeffel did not move for a judgment of acquittal at the close of
the government’s case or at the close of all the evidence, he
moved for a judgment of acquittal within seven days after the
jury returned its verdict. See FED. R. CRIM. P. 29(c); United
States v. Allison, 616 F.2d 779, 784 (5th Cir. 1980).

                                -13-
representations or promises.”     McCauley, 253 F.3d at 819 (citing

United States v. Odiodio, 244 F.3d 398, 400-02 (5th Cir. 2001));

see 18 U.S.C. § 1344.   “The requisite intent to defraud is

established if the defendant acted knowingly and with the

specific intent to deceive, ordinarily for the purpose of causing

some financial loss to another or bringing about some financial

gain to himself.”   United States v. Doke, 171 F.3d 240, 243 (5th

Cir. 1999).

     The government’s theory--which the jury apparently believed

in reaching a guilty verdict--was that Loeffel misrepresented to

Summit that Progressive would use the funds to purchase trucks in

order to secure the advance to pay the back taxes.    The evidence

presented at trial demonstrated that Loeffel was aware at the

time of the request that Summit would not transfer funds to

Progressive’s account on an unsecured basis.9    Indeed, there is

nothing in the record to suggest that Summit had ever extended

funds on Progressive’s line of credit without simultaneously

arranging for a security interest in the underlying equipment

being purchased with the funds.    The government also submitted

the two checks that Loeffel wrote to the Texas Comptroller

totaling $370,000 on the same day of the draw request.    According

to Fry’s testimony, Progressive did not have sufficient funds to


     9
        Fry stated that Summit would not have loaned the $390,000
on an unsecured basis because Progressive was not credit worthy.
1 Rawle at 93.

                                -14-
cover these checks until the $390,000 was transferred into its

operating account on May 12.10

     This court has sustained guilty verdicts for bank fraud

under 18 U.S.C. § 1344 where the defendant knowingly

misrepresents how funds will be used in order to induce a bank to

authorize a particular loan or advance.   See Anderson, 174 F.3d

at 524 (finding sufficient evidence to support the jury’s verdict

where the defendant “knowingly made a misrepresentation that

influenced the bank’s decision with the intention of obtaining

something of value from the bank--the use of the bank’s money for

longer than [the defendant] would have otherwise been entitled to

it”); Dupre, 117 F.3d at 820 (holding that “a reasonable jury was

entitled to conclude that appellants made false representations

regarding the use of the $1.5 million to induce the bank to

approve the withdrawal”); cf. United States v. Dobbs, 63 F.3d
391, 396 (5th Cir. 1995) (noting that the jury could conclude

that the defendant knowingly “divert[ed] funds that properly

belonged to [the] bank into his own ranch operation” when the

     10
        On direct examination, Mathews testified that more than
$700,000 was available in May of 2000 to pay off the back taxes
without using the funds advanced from Summit. See 1 Rawle at 103.
During cross-examination, however, Mathews slightly altered his
position and stated that paying the tax liability would cause
Progressive to be “short on funds” but that if the U.S. Stone
account came in as expected “then perhaps we will be okay.” Id.
at 106. In light of the standard of review applied in evaluating
the sufficiency of the evidence to sustain a jury verdict, we
decline to supplant the jury’s decision to credit the testimony
of Fry over that of Mathews on this issue. See McCauley, 253
F.3d at 818.

                                 -15-
defendant sold the cattle securing the bank’s loan).    In this

case, Loeffel’s failure to inform Summit that he would be using

the advanced funds to pay the tax liability, rather than to

follow through with the purchase of the trucks from American

Midwest, supports an inference that he was aware of his

wrongdoing at the time of the draw request.    Moreover, the

content of Loeffel’s memorandum suggests that he knew it was

inappropriate to use the funds from Summit to pay the tax

liability but hoped he could cover his tracks once the U.S. Stone

account came in.    Even if the U.S. Stone account had eventually

arrived, however, the violation of § 1344 occurred at the moment

Loeffel diverted the advance from Summit to an impermissible use.

See Anderson, 174 F.3d at 524 (“That [the defendant] later

substituted new collateral once he was confronted with the

missing collateral is irrelevant because the crime was already

completed.”).

     We are not persuaded by Loeffel’s reliance on the Eleventh

Circuit’s decision in United States v. McCarrick, 294 F.3d 1286

(11th Cir. 2002).   In McCarrick, the defendant received a $49,000

loan to expand his automobile repair business, of which $35,000

was to be used for purchasing five specific pieces of equipment,

including a spray paint booth, and the remaining $14,000 was to

be used for working capital.    Id. at 1288.   After purchasing four

of the five pieces of equipment, the defendant testified that he

deposited the remaining check for $12,679 into his account with

                                -16-
the intent to purchase the spray paint booth, which had been

ordered but not yet delivered at the time.         Id. at 1289.     Over

the next month, the defendant’s business experienced financial

difficulties, prompting him to use the $12,679 to cancel the

order for the spray paint booth and use the funds to “keep his

business afloat.”        Id.   In finding the evidence insufficient to

convict under § 1344, the court noted that “[t]he evidence at

trial consisted entirely of events that occurred subsequent to

the signing of the loan documents” and that the evidence of the

defendant’s conduct subsequent to signing the loans did “not

support a rational inference of the requisite prior intent,

beyond a reasonable doubt.”         Id. at 1291 (emphasis added).

     Even if this court were bound by the Eleventh Circuit’s

decision in McCarrick,11 we conclude that the instant case does

not present a situation in which the government proffered

evidence that related only to conduct subsequent to the draw

request; rather, the jury was presented with evidence that could

support a rational inference that Loeffel formed the intent to

deceive Summit prior to his draw request.        According to Loeffel’s

testimony at trial, the tax audit by the Texas Comptroller was

completed around December of 1999 or early January or February of

2000. 1 Rawle at 122.    Because Loeffel did not send the fax to

     11
        Although we often look to our sister circuits for
persuasive authority, “the Fifth Circuit is in no way bound by
decisions rendered by other circuits.” United States v. Dawson,
576 F.2d 656, 659 (5th Cir. 1978).

                                     -17-
Summit requesting the $390,000 advance until May 12, 2000,--at

least three months after the tax audit--the jury could have

reasonably inferred that Loeffel was fully aware of the tax

liability at the time of the draw request and made the

misrepresentation to induce Summit to disburse the funds.     See

Anderson, 174 F.3d at 524; Dupre, 117 F.3d at 820.    Furthermore,

Loeffel wrote two checks to the Texas Comptroller totaling

$371,000 on the very same day that Summit transferred the funds

into Progressive’s account, which Fry testified had previously

lacked adequate funds to cover the tax liability.    Therefore, we

conclude that there was sufficient evidence to support the jury’s

finding that Loeffel had the requisite fraudulent intent at the

time he made the draw request to Summit.

                        III.   CONCLUSION

     For the foregoing reasons, we AFFIRM Loeffel’s conviction.




                               -18-